Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/086,897 received March 5, 2021. Claims 21-28 remain canceled, claims 1, 8 and 15 are amended, and claims 2-7, 9-14 and 16-20 are left as original or previously presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. U.S. PGPub 2012/0256487 A1 (hereinafter Yamada) in view of Nulty U.S. PGPub 2016/0061862 A1 (hereinafter Nulty).
Regarding Claim 1, Yamada teaches a power storage system (Yamada, Fig. 1, Element 1; Para. [0021], “photovoltaic power generation system”) comprising a power storage unit (Yamada, Fig. 1, Element 71; Para. [0022], Lines 11-12 “storage portion”), and a control unit that controls charging and discharging of the power storage unit (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same function(s)/limitations as claimed by the claimed “control unit”.), wherein the power storage unit is connected to an AC power line (Yamada, Fig. 1, Elements 4 and 7a; {corrected typo from original Office action}, via the path through “switch 77”, “AC-DC converter 72” and switches “73a” and “73b”, and energy is also provided from the AC power line “4” to the grid “50”, i.e. “power selling state”.), but does not explicitly teach a direction of a current acquired from a sensor connected to the AC power line. 
Nulty, however, teaches a direction of a current acquired from a sensor connected to the AC power line (Nulty, Fig. 2, Element 212c; Para. [0044], Lines 1-17). 
It would have been obvious to a person having ordinary skill in the art to understand that although Yamada is silent as to explicitly teaching the direction of current when selling power to the power grid, Yamada would inherently incorporate some type of conventional power line monitoring/reporting circuitry commonly understood in the art.  The sensor unit taught by Nulty, for monitoring/reporting parameters of the power line to a controller, teaches one of the many conventional power line monitoring/reporting circuits utilized in the art for monitoring/reporting parameters of a power line.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Nulty, to monitor and report the power parameters of the power line connecting the system to the grid within the charge/discharge system of Yamada.
Regarding Claim 2, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 1.  Furthermore, Yamada teaches wherein the control unit (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same function(s)/limitations as claimed by the claimed “control unit”.) supplies the electric power discharged from the power storage unit to the specific load during a predetermined time zone (Yamada, Para. [0039], Lines 
Regarding Claim 3, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claims 2/1.  Furthermore, Yamada teaches wherein the control unit (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same function(s)/limitations as claimed by the claimed “control unit”.) supplies the electric power supplied from the power system to the specific load, except during a predetermined time zone (Yamada, Para. [0039], Lines 1-8, “current time … late night hours”, and Para. [0040], Lines 1-6. Where the predetermined time zone is defined as when power to the specific load is not needed.). 
Regarding Claim 4, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 1.  Furthermore, Yamada teaches wherein the control unit (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same function(s)/limitations as claimed by the claimed “control unit”.) causes the power storage unit (Yamada, Fig. 1, Element 71; Para. [0022], Lines 11-12 “storage portion”) to supply electric power to the specific load when a current is flowing from the power system to the AC power line (Yamada, Para. [0024], Lines 1-10). 
Regarding Claim 5, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 1.  Furthermore, Yamada teaches wherein the control unit (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge 
Regarding Claim 6, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 1.  Furthermore, Yamada teaches wherein the DC power generation apparatus comprises at least one of a photovoltaic power generation facility, a fuel cell, and a private power generation facility utilizing fossil energy (Yamada, Fig. 1, Element 2; Para. [0022], Lines 1-3 “photovoltaic … generated power output portion”).
Regarding Claim 7, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 1.  Furthermore, Yamada teaches wherein the DC power generation apparatus is a photovoltaic power generation facility (Yamada, Fig. 1, Element  
Regarding Claim 8, Yamada teaches a charging and discharging control apparatus (Yamada, Fig. 1, Element 7) that controls charging and discharging (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same function(s)/limitations as claimed by the claimed “control unit”.) of a power storage apparatus (Yamada, Fig. 1, Element 71; Para. [0022], Lines 11-12 “storage portion”), the power storage apparatus being connected to an AC power line (Yamada, Fig. 1, Elements 4 and 7a; Para. [0022], Lines 6-7 “bus”), and the AC power line being connected to a power system (Yamada, Fig. 1, Element 50; Para. [0022], Lines 6-7 “power grid”), being connected to a DC power generation apparatus (Yamada, Fig. 1, Element 2; Para. [0022], Lines 1-3 “photovoltaic … generated power output portion”) through a DC/AC conversion apparatus (Yamada, Fig. 1, Element 3; Para. [0022], Lines 1-6 “inverter”), and being connectable to a load (Yamada, Fig. 1, Element 70, “General Load”; Para. [0022], Lines1-14), the charging and discharging control apparatus comprising an acquisition unit that acquires information on a direction of a current in the AC power line (Yamada, Fig. 1, Elements 5 and 6; Para. [0022], Lines1-14) from a sensor (Yamada, Fig. 1, Element 6; Para. [0022], Lines 9-11, “purchased power” implying direction is from the power system 50, and Para. [0005], Lines 15-18 “sold to the power grid” implying direction is to the power system 50, i.e. direction of current) connected to the AC power line (Yamada, Fig. 1, Element 4) between the power system (Yamada, Fig. 1, Element 50) and the load (Yamada, Fig. 1, Element 70), and a control unit (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same {corrected typo from original Office action}, via the path through “switch 77”, “AC-DC converter 72” and switches “73a” and “73b”, and energy is also provided from the AC power line “4” to the grid “50”, i.e. “power selling state”.), but does not explicitly teach a direction of a current acquired from a sensor connected to the AC power line. 
Nulty, however, teaches a direction of a current acquired from a sensor connected to the AC power line (Nulty, Fig. 2, Element 212c; Para. [0044], Lines 1-17). 
It would have been obvious to a person having ordinary skill in the art to understand that although Yamada is silent as to explicitly teaching the direction of current when selling power to the power grid, Yamada would inherently incorporate some type of conventional power line monitoring/reporting circuitry commonly understood in the art.  The sensor unit taught by Nulty, for monitoring/reporting parameters of the power line to a controller, teaches one of the many conventional power line monitoring/reporting circuits utilized in the art for monitoring/reporting parameters of a power line.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Nulty, to monitor and report the power parameters of the power line connecting the system to the grid within the charge/discharge system of Yamada. 
Regarding Claim 9, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 8.  Furthermore, Yamada teaches wherein the control unit (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same function(s)/limitations as claimed by the claimed “control unit”.) supplies the electric power discharged from the power storage apparatus to the specific load during a predetermined time zone (Yamada, Para. [0039], Lines 1-8, “current time … late night hours”, and Para. [0040], Lines 1-6. Where the predetermined time zone is defined as when power to the specific load is needed.). 
Regarding Claim 10, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claims 9/8.  Furthermore, Yamada teaches wherein the control unit (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same function(s)/limitations as 
Regarding Claim 11, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 8.  Furthermore, Yamada teaches wherein the control unit (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same function(s)/limitations as claimed by the claimed “control unit”.) causes the power storage apparatus (Yamada, Fig. 1, Element 71; Para. [0022], Lines 11-12 “storage portion”) to supply electric power to the specific load when a current is flowing from the power system to the AC power line (Yamada, Para. [0024], Lines 1-10). 
Regarding Claim 12, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 8.  Furthermore, Yamada teaches further comprising a first switch (Yamada, Fig. 1, Element 77), a second switch (Yamada, Fig. 1, Elements 73c and 74b. Note: Yamada’s two single pole-single throw switches perform the same function as the claimed single pole double throw switch SW2), an AC/DC converter (Yamada, Fig. 1, Element 72) and a DC/AC converter (Yamada, Fig. 1, Element 74a, “Inverter”), wherein the power storage apparatus (Yamada, Fig. 1, Element 71) is capable of supplying electric power to a specific load (Yamada, Fig. 1, Element 60) without involving the AC power line (Yamada, Fig. 1, Elements 4 and 7a), the AC/DC converter is connected between the AC power line and the power storage apparatus (Yamada, Fig. 1, As illustrated), the DC/AC converter is connected between the power storage apparatus and the specific load (Yamada, Fig. 1, As illustrated), the first switch (Yamada, Fig. 1, Element 77) turns on or off a connection between the AC power 
Regarding Claim 13, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 8.  Furthermore, Yamada teaches wherein the DC power generation apparatus comprises at least one of a photovoltaic power generation facility, a fuel cell, and a private power generation facility utilizing fossil energy (Yamada, Fig. 1, Element 2; Para. [0022], Lines 1-3 “photovoltaic … generated power output portion”). 
Regarding Claim 14, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 8.  Furthermore, Yamada teaches wherein the DC power generation apparatus is a photovoltaic power generation facility (Yamada, Fig. 1, Element 2; Para. [0022], Lines 1-3 “photovoltaic … generated power output portion”), and the DC/AC conversion apparatus is a Photovoltaics Power Conditioning System (PV-PCS) (Photovoltaics power conditioner) (Yamada, Fig. 1, Element 3; Para. [0022], Lines 1-6 “inverter”, Para. [0042] and Para. [0066]). 
Regarding Claim 15, Yamada teaches a control method performed by a charging and discharging control apparatus (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s control is divided into two separate boxes as illustrated in Fig. 1, but performs the same function(s)/limitations as claimed by the claimed “control unit”.), the charging and discharging control apparatus being connected to a power storage apparatus (Yamada, Fig. 1, Element 71; Para. [0022], Lines 11-12 “storage portion”) capable of charging electricity generated by a DC {corrected typo from original Office action}, via the path through “switch 77”, “AC-DC converter 72” and switches “73a” and “73b”, and energy is also provided from the AC power line “4” to the grid “50”, i.e. “power selling state”.), but does not explicitly teach a direction of a current acquired from a sensor connected to the AC power line. 
Nulty, however, teaches a direction of a current acquired from a sensor connected to the AC power line (Nulty, Fig. 2, Element 212c; Para. [0044], Lines 1-17). 
It would have been obvious to a person having ordinary skill in the art to understand that although Yamada is silent as to explicitly teaching the direction of current when selling power to the power grid, Yamada would inherently incorporate some type of conventional power line monitoring/reporting circuitry commonly understood in the art.  The sensor unit taught by Nulty, for monitoring/reporting parameters of the power line to a controller, teaches one of the many conventional power line monitoring/reporting circuits utilized in the art for monitoring/reporting parameters of a power line.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Nulty, to monitor and report the power parameters of the power line connecting the system to the grid within the charge/discharge system of Yamada. 
Regarding Claim 16, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 15.  Furthermore, Yamada teaches further comprising supplying electric power discharged from the power storage apparatus to the specific load during a predetermined time zone (Yamada, Para. [0039], Lines 1-8, “current time … late night hours”, and Para. [0040], Lines 1-6. Where the predetermined time zone is defined as when power to the specific load is needed.). 
Regarding Claim 17, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claims 16/15.  Furthermore, Yamada teaches further comprising supplying electric power supplied from the power system to the specific load, except during a predetermined time zone (Yamada, Para. [0039], Lines 1-8, “current time … late night hours”, and Para. [0040], Lines 1-6. Where the predetermined time zone is defined as when power to the specific load is not needed.). 
Regarding Claim 18, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 15.  Furthermore, Yamada teaches further comprising causing the power storage apparatus (Yamada, Fig. 1, Element 71; Para. [0022], Lines 11-12 “storage portion”) to supply electric power to the specific load when a current is flowing from the power system to the AC power line (Yamada, Para. [0024], Lines 1-10). 
Regarding Claim 19, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 15.  Furthermore, Yamada teaches the charging and discharging control apparatus (Yamada, Fig. 1, Elements 73 and 75; Para. [0027], Lines 4-5 “charge/discharge control box”, and Para. [0039], Lines 1-5, “control box”. Note: Yamada’s 
Regarding Claim 20, The combined teaching of references Yamada and Nulty discloses the claimed invention as stated above in claim 15.  Furthermore, Yamada teaches wherein the DC power generation apparatus comprises at least one of a photovoltaic power generation facility, a fuel cell, and a private power generation facility utilizing fossil energy (Yamada, Fig. 1, Element 2; Para. [0022], Lines 1-3 “photovoltaic … generated power output portion”).
Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments, see pages 8-9, filed March 5, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. S 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.
Applicant’s Arguments
Applicant argues, the Office Action alleges that Yamada’s “control box” corresponds to the claimed control unit. At best, Yamada’s control box stops discharge of a storage portion based on comparing an amount of power consumption to a threshold. Yamada at ¶ [0041] (“the control box 75 has a function of stopping the discharge of the storage portion 71 on the basis of a result of comparison between a dischargeable threshold and the amount of power consumption of the load”), ¶ [0044] (“[t]he control box 75 is so configured as to stop the discharge of the storage portion 71 to the specific load 60 when the amount of power consumption of the load is smaller than the aforementioned dischargeable threshold .... the control box 75 is so configured as to be capable of discharging the storage portion 71 to supply power to the specific load 60 when the amount of power consumption of the load is larger than the dischargeable threshold”); see also Office Action at 3 (citing Yamada at ¶¶ [0045], [0046], [0048], and [0051]). However, Yamada fails to disclose controlling charge/discharge of the storage portion according to a direction of a current between an AC power line and a power system. Therefore, Yamada does not expressly or inherently describe “the control unit supplies electric power to the power storage unit when a direction of a current, acquired from a sensor connected to the AC power line between the power system and the general load, is from the AC power line to the power system” as recited by claim 1. (Emphasis added.)
Examiner’s Response
The applicant, in his arguments, has over-simplified the operation of the control box of Yamada to lead away from the inherent details of the invention of Yamada. Yamada’s control box does perform the actions as described in applicant’s arguments, but that is not the extent of the control of the control box of Yamada. When read as a whole, the disclosure of Yamada teaches using the solar (DC power generation apparatus) to power the utility grid as well as replenish (recharge) the power of the storage portion (power storage unit) when the solar power is above a level that is useable for those functions, which is a concept well known in the art.
It is also well known in the art, when power is being fed from the solar DC power generation to the utility grid (also known as selling power), current is flowing in a direction from the AC power line (generated from the solar generator) through the sensor monitoring the utility power to the utility power system.  Yamada does not explicitly state the obvious, that a direction of a current, acquired from a sensor connected to the AC power line, is from the AC power line, i.e. DC generated power, to the power system, i.e. grid power, but one of ordinary skill in the art would inherently understand this is the direction of current, and for the invention as a whole of Yamada to operate properly per the description in the specification, the sensor would obviously monitor current direction as well as other parameters of the power.  To be more explicit in the rejection, the examiner has incorporated a secondary reference of a power line sensor to illustrate the monitoring/reporting aspects of a common power line sensor such as the one of Yamada.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY D ROBBINS/            Examiner, Art Unit 2859